Citation Nr: 1827120	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  16-58 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for high cholesterol and/or a weakened immune system.  

2.  Entitlement to an effective date prior to August 15, 2014 for service connection for traumatic brain injury with memory loss. 

3.  Entitlement to an effective date prior to August 15, 2014 for service connection for a scar associated with traumatic brain injury.  

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) prior to February 8, 2010.  

(The issues of entitlement to service connection for coronary artery disease and entitlement to an increased rating for post-traumatic stress disorder (PTSD) will be the subject of a separate decision).  


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of whether new and material evidence is received to reopen a claim for service connection for high cholesterol and entitlement to TDIU prior to February 8, 2010 were before the Board in August 2015, at which time they were remanded for further development.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in December 2016 and provided testimony in regard to issues that included whether new and material evidence was received to reopen a claim for service connection for high cholesterol and entitlement to TDIU prior to February 8, 2010.  A transcript is in the record.  The Veteran declined his right to a hearing for his claims for earlier effective dates for service connection for traumatic brain injury and a scar.  12/1/2016 Form 9, p. 1.  These matters were not addressed at the December 2016 hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Evidence that includes VA treatment records, service treatment records, and military personnel records have been added to the Veteran's claims file since these issues were last considered by the RO in a May 2014 statement of the case that addressed some of these appeals or an October 2016 statement of the case that addressed the earlier effective date appeals.  At least some of these records appear to be potentially relevant.  He did not waive his right to initial consideration of this evidence by the RO.

In a March 2018 letter, the Veteran was asked if he wished to waive RO consideration of the additional evidence.  He was given 45 days to respond, and told that if he did not the Board would assume he wished to have the matters remanded to the RO for initial review of this evidence.  3/7/2018 Correspondence, p. 1.  To date, more than 45 days have passed without response.  

Accordingly, the case is REMANDED for the following action:

The RO shall readjudicate these issues with consideration of all evidence received since their most recent adjudications.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




